DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “determine a threshold a value” should be recited as --determine a threshold value--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “an ultrasound” is indefinite. “Ultrasound” is not a structure and cannot be claimed as such.
In claim 1, the limitation “determine a threshold a value comprising a mid-band value” is indefinite. It is not clear as to what the threshold value is related to or represents. It is not clear as to how a value can comprise another value. The claims appear to be missing a required mathematical relationship. Such an omission further renders the claims indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eda (WO 2015/083471 A1), cited in the rejection from (US 2016/0074014 A1) in view of Moehring et al. (US Pat. No. 5,348,015).
Regarding claim 1, Eda (‘014) teach an ultrasound observation device comprising: an ultrasound (transducer) configured to generate an ultrasound signal comprising ultrasound data (see [0030]-[0032]); and a processor (see [0037]) configured to determine a frequency spectrum by analyzing analyze a frequency of the ultrasound signal (see [0036]-[0039]), but fail to explicitly teach determining a threshold and making a comparison with the threshold. However, Moehring et al. (‘015) from the same field of endeavor do teach determine a threshold a value comprising a mid-band value of a low echo region of the frequency spectrum, determine a comparison result by comparing a physical quantity of based on the ultrasound signal with the threshold, and determine a frequency feature using the frequency spectrum and the comparison result (see col. 15, lines 32-45; and claim 12). It would be 
Regarding claim 2, Eda (‘014) in view of Moehring et al. (‘015) teach the ultrasound observation device according to claim 1, wherein the processor is configured to: compare the physical quantity with the threshold for each of a plurality of regions set in an ultrasound image based on the ultrasound signal; and set an attenuation factor according to the comparison result to calculate the frequency feature for each of the regions (see Eda [0139]-[0141]). 
Regarding claim 3, Eda (‘014) in view of Moehring et al. (‘015) teach the ultrasound observation device according to claim 1, wherein the physical quantity is one selected from the group consisting of the frequency feature, a luminance of an ultrasound image generated using the ultrasound signal, a change in an elastography, and a sound velocity (see Eda [0139]-[0141]; and Moehring et al. col. 15, lines 32-45).
Regarding claim 4, Eda (‘014) in view of Moehring et al. (‘015) teach the ultrasound observation device according to claim 3, wherein the physical quantity is related to the frequency feature (see Eda [0139]-[0141]; and Moehring et al. col. 15, lines 32-45).
Regarding claim 5, Eda (‘014) in view of Moehring et al. (‘015) teach the ultrasound observation device according to claim 3, wherein the physical quantity is a mid-band fit which is a value of a linear equation in a mid-frequency of a predetermined frequency band in the frequency spectrum, the mid-band fit being calculated by the processor, the frequency band being approximated to the linear equation (see [0038]; and Moehring et al. col. 15, lines 32-45).
Regarding claim 12, Eda (‘014) in view of Moehring et al. (‘015) teach the ultrasound observation device according to claim 1, wherein the processor is further configured to generate feature image data for displaying the calculated frequency feature together with an ultrasound image based on the .
Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eda (WO 2015/083471 A1), cited in the rejection from (US 2016/0074014 A1) in view of Moehring et al. (US Pat. No. 5,348,015) as applied to claim 1, and further in view of Ichikawa (WO2016/103847), cited in the rejection from (US 2016/0367225 A1).
Regarding claim 6, Eda (‘014) in view of Moehring et al. (‘015) teach the ultrasound observation device of claim 1, wherein the processor is configured to: determine whether a determination target region among a plurality of regions set in an ultrasound image based on the ultrasound signal includes a low echo region (see Moehring et al. col. 15, lines 32-45) but to explicitly teach a processor configured to calculate a frequency feature with respect to the determination target region using a predetermined attenuation factor when a determination result indicated that the low echo region is included . However, Ichikawa (‘225) from the same field of endeavor do teach a processor is configured to calculate a frequency feature with respect to the determination target region using a predetermined attenuation factor when a determination result indicates that the low echo region is included (see [0039], [0052], [0060]-[0064]). It would be obvious to one of ordinary skill in the art to combine the invention of claim 1 with the features of Ichikawa for the benefit of eliminating influence of ultrasound attenuation on the features of the frequency spectra.
Regarding claim 7, Eda (‘014) in view of Moehring et al. (‘015) in view of Ichikawa (‘225) teach the ultrasound observation device according to claim 6, wherein the processor is configured to: calculate a corrected feature of each of the frequency spectra by performing attenuation correction for eliminating an influence of attenuation of the ultrasound with respect to the feature of each of the frequency spectra for each of a plurality of attenuation factor candidate values that give different attenuation characteristics when the ultrasound propagates through the observation target; and set an 
Regarding claim 8, Eda (‘014) in view of Moehring et al. (‘015) in view of Ichikawa (‘225) teach the ultrasound observation device according to claim 7, wherein the processor is configured to: calculate the feature by approximating each of the frequency spectra to an n-th order equation where n is a positive integer; calculate a statistical variation of the corrected feature for each of the attenuation factor candidate values; and set as the optimal attenuation factoe an attenuation factor candidate value of which the statistical variation (see Ichikawa [0039], [0052], [0060]-[0064]).
Regarding claim 9, Eda (‘014) in view of Moehring et al. (‘015) in view of Ichikawa (‘225) teach the ultrasound observation device according to claim 8, wherein the processor is configured to: approximate a predetermined frequency band in the frequency spectrum to a linear equation; calculate one or a plurality of features among an intercept and a slope of the linear equation and a mid-band fit which is a value of the linear equation at a mid-frequency of the frequency band, the one or plurality of features including any one of the slope and the mid-band fit; calculate the statistical variation of the corrected feature of the optimal attenuation factor based on any one of the slope and the mid-band fit; and set as the optimal attenuation factor an attenuation factor candidate value of which the statistical variation (see Ichikawa [0039], [0052], [0060]-[0064]).
Regarding claim 10, Eda (‘014) in view of Moehring et al. (‘015) in view of Ichikawa (‘225) teach the ultrasound observation device according to claim 9, wherein the processor is configured to: set the optimal attenuation factor based on the slope when the slope is calculated as the feature; and set the optimal attenuation factor based on the mid-band fit when the mid-band fit is calculated as the feature (see Ichikawa [0039], [0052], [0060]-[0064]).
Regarding claim 11, Eda (‘014) in view of Moehring et al. (‘015) in view of Ichikawa (‘225) teach the ultrasound observation device according to claim 8, wherein the processor is configured to: obtain .
Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive: Moehring et al. (‘015) from the same field of endeavor do teach determine a threshold a value comprising a mid-band value of a low echo region of the frequency spectrum, determine a comparison result by comparing a physical quantity of based on the ultrasound signal with the threshold, and determine a frequency feature using the frequency spectrum and the comparison result (see col. 15, lines 32-45; and claim 12). It would be obvious to one of ordinary skill in the art to combine the invention of Eda with the features of Moehring et al. for the benefit of enhancing Eda with eth ability to detect and characterize emboli.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK D REMALY/Primary Examiner, Art Unit 3793